Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Hyperion Energy, Inc. P.O. Box 152112 San Diego, California92195 We hereby consent to the inclusion of our report, dated March 9, 2007 with respect to the balance sheet of Hyperion Energy, Inc. as of December31, 2006, and the related statements of operations, changes in stockholder’s equity and cash flows for the year then ended and for the period since inception (December 29, 2005) through December31, 2006, in this Amendment No. 1 to Registration Statement on Form S-4 of Hyperion Energy, Inc.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ ROTENBERG & CO., llp Rochester, New York September 14, 2007
